DETAILED ACTION

In response to Amendments/Arguments filed 1/20/2021.  Claims 1-15 are pending.  Claim 15 stands as amended and withdrawn.  Claims 1-14 are examined thusly.  Claims 1 and 7-12 are amended.  Claims 16-19 were cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi (WO 2014/010401) in view of Maillet et al. (WO 2015/145073) with evidence from de la Torre et al. (Chemical Communications).  US20170204001, which is the PG-Pub of the National Stage Application, is used as the translation.  See MPEP 1893.01(d).
Miyagi discloses a glass laminate.  Concerning claims 1 and 2, Miyagi discloses the glass laminate (FIG. 3) comprises a first glass sheet (element 11) with a coating (element 12) directly contacting the first glass sheet and a interlayer (element 13), wherein the interlayer contains a phthalocyanine dye (p. 17, lines 697-704), which as evidenced by de la Torre has an inherent blue/green color (p. 2001, 1st col.) and the coating contains a titanium oxide layer having a thickness of 5 to 30 nm (p. 7, lines 283-284; p. 8, lines 316-317).  Miyagi discloses the thickness overlaps and includes the claimed range (p. 7, lines 283-284; p. 8, lines 316-317).  Regarding claim 14, Miyagi discloses the laminate is used in buildings (p. 10, lines 394-396).  As such, it p. 15, lines 601-615).  As shown in Examples 21-26, a stack of dielectric layers are disposed above the titanium oxide layer having a thickness of 10 nm (p. 16, lines 630-639).  However, Miyagi is silent to the optical coating having the claimed first stack and silicon with the titanium oxide.
Maillet discloses a solar protection coating having a titanium oxide layer comprising silicon, wherein Si/Ti atomic ratio is 0.01 to 0.25 and the titanium oxide layer has silicon and titanium represent of at least 90% of atoms other than oxygen (para. 0023).  The coating further comprises dielectric underlayers (or first stack) and dielectric overlayers (or second stack), wherein the underlayer is one or two layers having the structure as claimed (para. 0021-0024).  The dielectric layers comprise the materials as claimed in claim 7 (para. 0027) and the underlayers have an overall optical thickness of 30 to 90 nm (para. 0028) and the overlayers have an overall optical thickness of 7 to 30 nm (para. 0029).  With respect to claims 10 and 11, the underlayer(s) are one or two layers, wherein the single layer comprises silicon nitride and with two layers, the first layer is silicon oxide and the second layer is silicon nitride (para. 0030-0031).  Regarding claim 12, the overlayers comprise a silicon oxide layer and a titanium oxide layer (para. 0032).  The solar protection coating of Maillet provides a coating that does not exhibit microcracking or other defects, and as such maintains the optical properties desired during secondary processing of the glass laminate (para. 0015 and 0020; FIG. 1).  As such, it would have been obvious to one of ordinary skill in the art to use the solar protection coating of .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagi (WO 2014/010401) in view of Maillet et al. (WO 2015/145073) with evidence from de la Torre et al. (Chemical Communications) as applied to claim 1 above, and further in view of Anderson et al. (US 5891556).
Miyagi discloses the above but is silent to an AR coating disposed on the outer surfaces of the glass laminate.
Anderson discloses the addition of an AR coating on the outer surfaces of the glass laminate allows for improved light transmission into the glass laminate while also providing a coating that can withstand secondary processing such as heat treatments and bending (cols. 2-11).  As such, it would have been obvious to one of ordinary skill in the art to add the AR coating of Anderson on at least one outer surface of the glass laminate of Miyagi.

Response to Arguments
Applicant’s arguments, see p. 6, filed 1/20/2021, with respect to the 35 USC 102(a)(1) rejection under Miyagi have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  However, it is noted that the Miyagi, Torre, Maillet, and Anderson references are still applicable as shown above.  To that end, Applicant asserts that Miyagi is directed solely to producing windshields and the combination of references would destroy the primary reference.  Examiner respectfully disagrees and notes that the Examiner explicitly 
Furthermore, the fact that the present claims are “colored” does not mean that the laminate is opaque.  Examiner notes that the claims do not specify any color values or light transmission values.  As such, Applicant is asserting limitations that are not claimed.   Furthermore, the color values and light transmission values are the direct result of a specific combination of materials having specific optical thicknesses and constitution of said materials.  None of these elements are claimed in the instant independent claim.  Examiner notes that Miyagi discloses the titanium oxide is between silica layers, which is an embodiment that the present invention encompasses.  Examiner notes that Examples 21-26 of Miyagi shown the embodiment that meets at least the independent claim.  Again, with respect to Applicant’s assertions regarding the thickness of the first and second stacks, these limitations are not 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783